Appeal from the March 7, 1989 Appellate Division order granting an extension of time to file a brief and from the portion of the April 6, 1989 order dismissing the appeal from the Supreme Court order denying reargument dismissed upon the ground that these orders do not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed upon the ground that no substantial constitutional question is directly involved, all without costs, by the Court of Appeals sua sponte.